Citation Nr: 9914546	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-02 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to an effective date, earlier than April 1 
1994, for the grant of service connection for death pension 
benefits. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954.  He died in March 1991.  The appellant is the 
veteran's surviving spouse.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1994 
decision letter and a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.	The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2. 	The veteran's claim for death 
pension benefits was received by the RO on March 18, 1994. 

3.	The RO's October 1994 decision letter granted payment of 
monetary death pension benefits, effective from April 1, 
1994.



CONCLUSIONS OF LAW

1.	The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2. 	An effective date prior to 
April 1, 1994 for the grant of monetary death pension 
benefits is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 
5110(d) (West 1991); 38 C.F.R. §§ 3.31, 3.152(a), 3.155(a), 
3.400(c)(3)(ii) (1998).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Additionally, if a condition noted 
during service is not determined to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  Id.  Further, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if they become manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The appellant must satisfy two elements for her claim for 
service connection for the cause of the veteran's death to be 
well grounded.  First, there must be evidence of incurrence 
or aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Second, there must be 
competent evidence of a nexus between the inservice injury or 
disease and the cause of death, as shown through medical 
evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Service medical records are negative for any findings, 
treatment or diagnosis pertaining to lung cancer.  The 
veteran's September 1954 separation examination indicated 
that the lungs and chest were normal.  The service medical 
records do not show a diagnosis of nicotine dependence or a 
history of cigarette smoking.

Post service, there were no complaints pertaining to lung 
cancer prior to November 1990 when the veteran was admitted 
to Stouder Memorial Hospital following a three week history 
of anterior chest pain.  An initial chest x-ray revealed a 
right hilar mass.  A subsequent computed tomography scan of 
the chest disclosed a mass on the right hilum and a small 
area of consolidation on the right apex with suggestion of 
cavitation.  Non-small cell carcinoma was verified by biopsy.  
The final diagnoses included non-small cell carcinoma of the 
right lung.

In a November 1990 medical statement from Piqua Regional 
Radiation Oncology Center, the veteran was reported to have 
been referred for local radiation after being diagnosed with 
non-small cell lung carcinoma.  The impression was non-small 
cell carcinoma of the lung with superior vena cava syndrome 
with a mass possibly invading in to the posterior wall of the 
superior vena cava.  In a January 1991 medical statement from 
Piqua Regional Radiation Oncology Center, the veteran was 
reported to have completed a course of radiation to his 
mediastinum and right upper lung field for non-small cell 
carcinoma with subsequent superior vena cava syndrome. 

Between January and March 1991 the veteran received medical 
care for lung cancer at the Piqua Memorial Medical Center.  
Records pertaining to this care do not include any evidence 
linking lung cancer with either a verified history of 
inservice smoking, or to the veteran's active duty service.

The veteran's March 1991 death certificate indicated that he 
died at his residence and that the immediate cause of his 
death was lung cancer.  There were no underlying causes 
noted.

In VA nicotine dependence questionnaire received in November 
1997, the veteran was reported to have started to use tobacco 
when he served in the Korean War.  Prior to his death, the 
veteran was reported to have smoked four packs a day.  In an 
another November 1997 VA nicotine dependence questionnaire, 
the veteran's widow stated that since meeting her husband he 
smoked 1 pack or a little more a week and, at the time of his 
death, he smoked 3 packs a week.  The veteran was reported to 
not have been able to quit when he learned he had lung 
cancer. 

In the present case, the Board notes that service medical 
records are negative for any findings, treatment or diagnosis 
pertaining to lung cancer.  The veteran's certificate of 
death indicates that he died in March 1991 from lung cancer 
with no underlying contributing conditions.  Post service 
medical records show no competent evidence of nexus between 
the veteran's death from lung cancer and either any incident 
in the service or the one-year presumptive period for 
development of a malignant tumor.  The evidence only shows 
that the veteran was first found to have lung cancer in 
November 1990, more than 36 years after service.  Further, 
the appellant has not submitted any competent evidence 
suggesting a relationship between the veteran's death from 
lung cancer and either any incident in the service or the 
one-year presumptive period for the development of a 
malignant tumor.  Even assuming, arguendo, that the veteran 
smoked inservice, the Board notes that the record does not 
provide a competent evidentiary basis for attributing his 
post-service lung cancer to smoking inservice.  

Accordingly, as a well-grounded claim requires competent 
evidence linking the veteran's death from lung cancer to 
service, the Board finds that the appellant has failed to 
fulfill her statutory burden of submitting a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  Hence, the benefit sought on appeal is 
denied. 

In reaching this decision, the Board carefully and 
sympathetically considered the assertions of the appellant, 
the veteran's sister and two friends.  As laypersons, 
however, they are not qualified to offer a medical opinion as 
to cause of the veteran's death, or the relationship between 
the cause of his death and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
testimony is not competent evidence when the question 
presented requires specialized knowledge.)  Accordingly, 
their statements are insufficient to ground this claim.

As the foregoing explains the need for competent evidence 
linking the veteran's cause of death to service, the Board 
views its discussion above as sufficient to inform the 
appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veteran's death.  Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.152(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(a).

For awards of death pension benefits received on or after 
October 1, 1984, the effective date shall be the first day of 
the month in which the veteran's death occurred if the claim 
is received within 45 days after the date of death; 
otherwise, date of receipt.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(3)(ii).
 
Regardless of VA regulations concerning effective dates of 
awards, payments of monetary benefits based on original, 
reopened, or increased awards of compensation, pension, or 
dependency or indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. § 
5305; 38 C.F.R. § 3.31.

In the current case, the appellant submitted her claim for 
death pension benefits on March 18, 1994.  She was awarded 
monetary pension benefits based on this claim effective April 
1, 1994, the first day of the month following the date VA 
received  the appellant's application.  An effective date 
prior to April 1, 1994 is not warranted because the 
appellant's claim for death benefits was received 45 days 
subsequent to the veteran's death, and although her claim was 
received on March 18, 1994, 38 C.F.R. § 3.31 provides that 
payments of monetary benefits based on original awards of 
pension may not be made for any period prior to the first day 
of the calendar month following the month in which the award 
became effective, in this case April 1, 1994.

In reaching this decision, the Board considered the argument 
of the appellant that she submitted an informal claim by 
telephone through the Mahoning County Veterans Commission in 
October 1993.  Upon a review of the record, however, there is 
no record of any such informal communication with VA at any 
time prior to March 18, 1994.  Further, the Board would 
observe that there is no record of any claim filed with the 
Social Security Administration that would qualify under 38 
C.F.R. § 3.152(a), telephone communication, or any other 
informal communication from or on behalf of the appellant, 
having been received prior to March 18, 1994.  Accordingly, 
entitlement to an effective date prior to April 1, 1994 for 
the grant of monetary death pension benefits is not 
warranted.  38 U.S.C.A. §§ 5107, 5305, 5110(d); 38 C.F.R. §§ 
3.31, 3.400(c)(3(iii).  The appellant has received all 
benefits to which she is entitled under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

An effective date prior to April 1, 1994 for the grant of 
monetary death pension benefits is denied. 

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

